UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.
 
Written Agreement by and between
 
FNB UNITED CORP.
Asheboro, North Carolina
 
and
 
FEDERAL RESERVE BANK OF
RICHMOND
Richmond, Virginia
Docket No. 10-199-WA/RB-HC
 
 
 
 
 

 
WHEREAS, FNB United Corp., Asheboro, North Carolina (“FNB”), a registered bank
holding company, owns and controls CommunityOne Bank, N. A., Asheboro, North
Carolina (the “Bank”), a national bank, and various nonbank subsidiaries;
 
WHEREAS, it is the common goal of FNB and the Federal Reserve Bank of Richmond
(the “Reserve Bank”) to maintain the financial soundness of FNB so that FNB may
serve as a source of strength to the Bank;
 
WHEREAS, FNB and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and
 
WHEREAS, on October 21, 2010, the board of directors of FNB, at a duly
constituted meeting, adopted a resolution authorizing and directing James M.
Campbell, Jr. to enter into this Agreement on behalf of FNB, and consenting to
compliance with each and every provision of this Agreement by FNB and its
institution-affiliated parties, as defined in sections
 
 
 

--------------------------------------------------------------------------------

 
3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as amended (the “FDI
Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3)).


NOW, THEREFORE, FNB and the Reserve Bank agree as follows:


Source of Strength


1.             The board of directors of FNB shall take appropriate steps to
fully utilize FNB’s financial and managerial resources, pursuant to section
225.4 (a) of Regulation Y of the Board of Governors of the Federal Reserve
System (the “Board of Governors”)(12 C.F.R. § 225.4(a)), to serve as a source of
strength to the Bank, including, but not limited to, taking steps to ensure that
the Bank complies with the Consent Order entered into with the Office of the
Comptroller of the Currency on July 22, 2010, and any other supervisory action
taken by the Bank’s federal regulator.
 
Dividends and Distributions


2.             (a)     FNB shall not declare or pay any dividends without the
prior written approval of the Reserve Bank and the Director of the Division of
Banking Supervision and Regulation (the “Director”) of the Board of Governors.
 
(b)     FNB shall not directly or indirectly take dividends or any other form of
payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank.
 
(c)     FNB and its nonbank subsidiaries shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.
 
(d)     All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on


 
2

--------------------------------------------------------------------------------

 
subordinated debentures, and required notice of deferral on trust preferred
securities. All requests shall contain, at a minimum, current and projected
information on FNB’s capital, earnings, and cash flow; the Bank’s capital, asset
quality, earnings, and allowance for loan and lease losses (the “ALLL”); and
identification of the sources of funds for the proposed payment or distribution.
For requests to declare or pay dividends, FNB must also demonstrate that the
requested declaration or payment of dividends is consistent with the Board of
Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4-877 at page 4-323).


Debt and Stock Redemption


3.             (a)     FNB and any nonbank subsidiaries shall not, directly or
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms of the debt, and the planned source(s) for debt repayment, and an
analysis of the cash flow resources available to meet such debt repayment.
 
(b)     FNB shall not, directly or indirectly, purchase or redeem any shares of
its stock without the prior written approval of the Reserve Bank.
 
Capital Plan


4.             Within 60 days of this Agreement, FNB shall submit to the Reserve
Bank an acceptable written plan to maintain sufficient capital at FNB on a
consolidated basis. The plan shall, at a minimum, address, consider, and
include:
 
(a)     The consolidated organization’s and the Bank’s current and future
capital requirements, including compliance with the Capital Adequacy Guidelines
for Bank Holding


 
3

--------------------------------------------------------------------------------

 
 
Companies: Risk-Based Measure and Tier 1 Leverage Measure, Appendices A and D of
Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and D) and
the applicable capital adequacy guidelines for the Bank issued by the Bank’s
federal regulator;
 
(b)     the adequacy of the Bank’s capital, taking into account the volume of
classified credits, its risk profile, the adequacy of the allowance for loan and
lease losses, current and projected asset growth, and projected earnings;
 
(c)     the source and availability of additional funds necessary to fulfill the
consolidated organization’s and the Bank’s future capital requirements on a
timely basis;
 
(d)     supervisory requests for additional capital at the Bank or the
requirements of any supervisory action imposed on the Bank by its federal
regulator; and
 
(e)     the requirements of section 225.4(a) of Regulation Y of the Board of
Governors that FNB serve as a source of strength to the Bank.
 
5.             FNB shall notify the Reserve Bank, in writing, no more than 30
days after the end of any quarter in which any of FNB’s capital ratios fall
below the approved plan’s minimum ratios. Together with the notification, FNB
shall submit an acceptable written plan that details the steps that FNB will
take to increase FNB’s capital ratios to or above the approved plan’s minimums.
 
Cash Flow Projections


6.             Within 30 days of this Agreement, FNB shall submit to the Reserve
Bank a written statement of FNB’s planned sources and uses of cash for operating
expenses and other purposes (“Cash Flow Projection”) for 2011. FNB shall submit
to the Reserve Bank a Cash Flow Projection for each calendar year subsequent to
2011 at least one month prior to the beginning of that calendar year.


 
4

--------------------------------------------------------------------------------

 
 
Compliance with Laws and Regulations


7.             (a)     In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
that the officer would assume a different senior executive officer position, FNB
shall comply with the notice provisions of section 32 of the FDI Act (12 U.S.C.
§ 1831i) and Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§
225.71 et seq.).


(b)     FNB shall comply with the restrictions on indemnification and severance
payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and Part 359 of
the FDIC’s regulations (12 C.F.R. Part 359).
 
Progress Reports


8.             Within 30 days after the end of each calendar quarter following
the date of this Agreement, the board of directors shall submit to the Reserve
Bank written progress reports detailing the form and manner of all actions taken
to secure compliance with the provisions of this Agreement and the results
thereof, and a parent company only balance sheet, income statement, and, as
applicable, report of changes in stockholders’ equity.
 
Approval and Implementation of Plan


9.             (a)     FNB shall submit a written capital plan that is
acceptable to the Reserve Bank within the applicable time period set forth in
paragraph 4 of this Agreement.
 
(b)     Within 10 days of approval by the Reserve Bank, FNB shall adopt the
approved capital plan. Upon adoption, FNB shall promptly implement the approved
plan, and thereafter fully comply with it.
 
(c)     During the term of this Agreement, the approved capital plan shall not
be amended or rescinded without the prior written approval of the Reserve Bank.


 
5

--------------------------------------------------------------------------------

 
 
Communications


10.           All communications regarding this Agreement shall be sent to:


(a)  
Mr. A. Linwood Gill, III

Federal Reserve Bank of Richmond
P.O. Box 27622
Richmond, Virginia  23261-7622


(b)  
Mr. R. Larry Campbell
Interim President and CEO
FNB United Corp.

P.O. Box 1328
Asheboro, N.C. 27204


Miscellaneous


11.           Notwithstanding any provision of this Agreement, the Reserve Bank
may, in its sole discretion, grant written extensions of time to FNB to comply
with any provision of this Agreement.
 
12.           The provisions of this Agreement shall be binding upon FNB and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.
 
13.           Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank.
 
14.           The provisions of this Agreement shall not bar, estop, or
otherwise prevent the Board of Governors, the Reserve Bank, or any other federal
or state agency from taking any other action affecting FNB, the Bank, any
nonbank subsidiary of FNB, or any of their current or former
institution-affiliated parties and their successors and assigns.


 
6

--------------------------------------------------------------------------------

 
 
15.           Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 21st day of October, 2010.


 
 


 

FNB UNITED CORP. FEDERAL RESERVE BANK  
OF RICHMOND
        By: /s/ James M. Campbell, Jr. By: /s/ A. Linwood Gill, III
James M. Campbell, Jr.
Chairman
A. Linwood Gill, III
Vice President
       

 
 
 
 7

--------------------------------------------------------------------------------